Citation Nr: 0823735	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-30 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a bilateral leg 
condition, to include a bilateral knee condition, originally 
claimed as torn leg tendons.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied entitlement to the 
benefit currently sought on appeal.

In each of the veteran's statements, he appears to refer to 
his leg condition as including his knees, as if they are 
related or of the same disorder.  See, e.g., Veteran's July 
2006 letter in response to March 2006 duty to notify letter; 
see also Veteran's April 2007 letter referring to "full 
leg" injuries.  The July 2005 rating decision dealt solely 
with the leg condition and is the subject of the perfected 
appeal at hand.  However, during the appeal, in a November 
2006 rating decision, the RO also denied the bilateral knee 
condition, apparently interpreting the veteran's July 2006 
correspondence mentioned above as a new claim.  Because the 
veteran appears to include his bilateral knee condition as 
part of his claimed leg condition, and as both have been 
adjudicated, the Board will treat the claims as one.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a bilateral leg 
condition, to include a bilateral knee condition, which he 
claims first manifested in service.  A review of the claims 
file indicates that there are outstanding Social Security 
Administration (SSA) disability benefit records, and that the 
veteran has not been provided with a VA examination in 
conjunction with this claim.

VA is required to seek a medical opinion if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the veteran suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  
38 C.F.R. § 3.159(c) (4) (2007).  Here, the current medical 
evidence establishes that the veteran receives treatment for 
rheumatoid arthritis and associated episodic swelling, pain, 
and synovitis of both knees.  The veteran's service medical 
records confirm ankle sprain and a twisted left knee.  The 
question therefore remains whether the evidence indicates 
that there may be an association.  Such an indication will be 
found when there is "medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006). 

Although there is no medical evidence of nexus contained in 
the record, the veteran is competent to provide lay evidence 
of facts and circumstances of which he has personal knowledge 
derived from his own senses.  See Layno v. Brown, 6 Vet. App. 
465, 471 (1994).  Here, the veteran has consistently reported 
limited ability to participate in certain activities after 
his in-service injury, including limitations in his ability 
to run, jump, climb, walk, or stand for extended periods, or 
to engage in sports such as tennis or golf.  The veteran 
explains that his disability has increased in severity as he 
has progressed in age.  See Veteran's statements, January 
2005, September 2005, July 2006, December 2006, and April 
2007.  Based upon the veteran's credible lay statements, a 
continuity of leg and knee symptomatology is established.  

Although the veteran is competent to describe the symptoms 
that he experienced, he is not competent to render an opinion 
regarding the etiology of a disease or injury.  Only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.  Therefore, a medical opinion as 
to the etiology of the veteran's current disability is 
required.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in 
conjunction with the veteran's 
successful claim for SSA disability 
benefits.  Any attempts to obtain these 
records which are ultimately 
unsuccessful must be documented in the 
claims folder. 

2. UPON receipt of these records, 
schedule the veteran for a VA 
examination to determine the nature and 
etiology of his current leg and/or knee 
problems to include the diagnosis of 
rheumatoid arthritis.  The claims file 
must be forwarded for review by the 
examiner.  All testing deemed necessary 
must be conducted.  The examiner is then 
asked to render an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or more) that 
the veteran's leg and/or knee 
disabilit(ies) are related to his 
documented in-service ankle and knee 
injuries.  A rationale for any opinion 
offered is requested.

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
